Citation Nr: 0728171	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  02-18 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for residuals of a right 
thumb fracture.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from May 1965 to May 1967 and 
service with Reserve components at various times, including a 
period of active duty for training from May 17 through May 
31, 1975. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  The Board remanded the case to the RO for 
additional development in December 2003.  The case has been 
returned to the Board for further appellate consideration.    


FINDINGS OF FACT

1.  A line of duty determination approved by competent 
authority in August 1975 reflects that the veteran suffered a 
fracture of the right thumb on May 27, 1975, in the line of 
duty.

2.  Competent medical evidence attributes right thumb 
metacarpal phalangeal joint and interphalangeal joint 
osteoarthritis to a May 1975 fracture.


CONCLUSION OF LAW

Right thumb metacarpal phalangeal joint and interphalangeal 
joint osteoarthritis was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claim.  VA provided notice letters 
in March 2002, May 2004, and in April and December 2005, 
which informed the veteran of what evidence is needed to 
substantiate the claim, what evidence he was responsible for 
obtaining, and what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  VA examination 
reports are associated with the claims files.  All identified 
evidence has been accounted for to the extent possible.  
38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. § 3.159(c).  
VA sent its first notice letter prior to the initial adverse 
decision, as recommended in Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

VA did not provide the additional notices recommended by the 
Court in Dingess, supra, 19 Vet. App. 473, in a pre-decision 
notice letter; however, the AMC did include this notice in a 
recent supplemental statement of the case (SSOC).  If the 
veteran is dissatisfied with either the disability rating or 
effective date that will be assigned by the RO, he is invited 
to submit a notice of disagreement (NOD) in accordance with 
appeal instructions that will be issued with the rating 
decision.  Thus, no unfair prejudice to the veteran will 
result from the Board's grant of service connection at this 
time.  

Service Connection 

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).  

Active military service includes any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty or from a covered disease which 
occurred during such training.  See 38 C.F.R. § 3.6(a) 
(2003).

Service connection requires competent evidence showing: (1) 
in-service incurrence or aggravation of a disease or injury; 
(2) the existence of a present disability; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Each disabling condition shown by service medical records 
(SMRs), or for which the veteran seeks service connection, 
must be considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The service medical records (SMRs) reflect that the veteran 
suffered a right thumb fracture on May 25, 1975.  Personnel 
records reflect that the matter was investigated and 
determined to be a line of duty injury.  The veteran was 
serving in active duty for training status from May 17 
through May 31, 1975.

The veteran requested service connection for residuals of the 
right thumb injury in February 2002.  According to a March 
2002 letter to the veteran, the RO accepted the claim for 
"reopened compensation," although the claims file contains 
no prior claim for residuals of a right thumb injury.  

An August 2002 VA compensation examination report notes 
degenerative changes at the right thumb metacarpal phalangeal 
joint and at the distal interphalangeal joint.  The examiner 
noted a history of a fracture in 1983.  

The Board remanded the claim in December 2003 for additional 
information concerning a purported 1983 injury or re-injury.

In June 2004, the veteran reported that he never injured his 
thumb in 1983.  He stated that the year 1983 had no medical 
significance to the thumb injury, but that 1983 is the year 
that he was discharged from the National Guard.  

A January 2005 VA compensation examination report reflects 
that the veteran injured the right thumb in 1975 while in the 
service.  The examiner found osteoarthritis at the right 
thumb metacarpal phalangeal joint and interphalangeal joint.  
The examiner found the disability was at least as likely as 
not to be related to the 1975 injury.  

A November 2006 VA compensation examination report reflects 
that the physician reviewed the claims file and determined 
that the veteran had injured the right thumb in 1973 [sic] 
while in the service.  The veteran clearly reported that he 
did not re-injure the thumb in 1983.  The physician found 
degenerative joint disease of the right thumb metacarpal 
phalangeal joint and interphalangeal joint and concluded that 
this disability is related to the inservice injury.  

A service department finding that injury, disease or death 
occurred in line of duty will be binding on the Department of 
Veterans Affairs unless it is patently inconsistent with the 
requirements of laws administered by the Department of 
Veterans Affairs.  Requirements as to line of duty are not 
met if at the time the injury was suffered or disease 
contracted the veteran was: 
(1)	Avoiding duty by desertion, or was absent without leave 
which materially interfered with the performance of military 
duty. 
(2)	Confined under a sentence of court-martial involving an 
unremitted dishonorable discharge. 
(3)	Confined under sentence of a civil court for a felony as 
determined under the laws of the jurisdiction where the 
person was convicted by such court.  38 C.F.R. § 3.1(m) 
(2003).

In this case, the service department line of duty 
determination is binding on VA.  No circumstance is presented 
with which to find otherwise.  There is clear evidence in the 
SMRs of a right thumb fracture.  There is clear VA medical 
evidence of a current disability and clear medical evidence 
relating the current disability with the right thumb 
fracture.  No evidence tends to controvert the favorable 
evidence.  

After considering all the evidence of record, the Board finds 
that the evidence favors the claim.  Service connection for 
residuals of a right thumb fracture must therefore be 
granted.  


ORDER

Service connection for residuals of a right thumb fracture is 
granted.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


